Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Low Beam and Work Light Control for a Working Vehicle

Claim Objections
Claim 7 is objected to because of the following informalities:  the dependency should be on claim 6 not Claim 1. 
Claims 2 and 4 and 3 and 5 are objected to because they are identical in recitation and claim scope.  
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 1-5, 8-11 and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (U.S. Patent No. 5,913,566) in view of Leonard (U.S. Patent No. 7,717,495) and Kawakami (JP 2004161270A). 
Regarding Claim 1 and 12, Stauffer discloses in Figures 1-3,  an industrial vehicle having lights (distance lights 44A) for providing illumination to a roadway during travel there along (the distance light provide lighting in front of the combine Col 50-55) and inherently a method of providing near filed illumination thereof, the industrial vehicle comprising: an operator's compartment (cab 3);, a low beam light located at an upper portion of the operator's compartment (a headlight or distance light 44 disposed within light pocket 40 of inner roof 30 of cab 3),, and a work light 43 located at the upper portion (inner roof 30) of the operator's compartment 3, the work light 43 providing illumination to a second location between an end of the industrial vehicle and the first position. 

Leonard discloses a working vehicle in Figure 1 comprising a headlamp that has a low beam and a high beam lamp that inherently emits light at a longer distance than the low beam lamp for illuminating an area at a further distance for providing precautionary distance illumination. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing configure the distance lamp 44 to emit light in high beam mode and low beam mode for providing adequate lighting based on the environment.
Stauffer does not explicitly disclose the work light 43 being automatically activated with the low beam light 44.  
Kawakami discloses in a working tractor that a headlight and a working light turned on at the same time when working at night for providing lighting of the work site and the way ahead for driving (See page to of translation under “Advantageous Effects”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have both the working light 43 or flood light and the distance light 44 simultaneously to detect obstacles and type of soil while driving at night.  
Regarding Claims 2-5,  Stauffer does not explicitly disclose the industrial vehicle of claim 1, further comprising a traction component, wherein low beam or work light is vertically disposed at least 9.8 feet (ft) (3.0 meters (m)) from a contact patch of the traction component, the contact patch configured to engage the roadway.
It would have been obvious to one of ordinary skill in the art at the time of filing to have the low beam and work disposed above the traction component 11 of Stauffer depending on the desired cab height or desired light distribution, since it has been held by the courts that, where .  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding Claims 8-10 and 16-19, Stauffer does not explicitly disclose the industrial vehicle of claim 1, wherein the second distance is 98.4 feet (ft) (30.0 meters (m)), a lateral angular spread of the illumination provided by the low beam light is approximately 8° or a lateral angular spread of illumination provided by the work light is approximately 45°.
It would have been obvious to one of ordinary skill in the art at the time of filing to have the distances, angular spread of the work light and low beam light of Stauffer as claimed depending on the desired cab height or desired light distribution, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),
Regarding Claim 11 and 20, Stauffer discloses in Figures 1-3,  the industrial vehicle of claim 1, wherein the operator's compartment (cab 3) comprises a roof 20 at the top of the operator's compartment, and wherein the work light 43 is coupled to a side of the roof (flood lights 43 are coupled to pockets of inner roof 32 (Col 4 lines 40-50).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (U.S. Patent No. 5,913,566) in view of Kawakami (JP 2004161270A).

Stauffer does not disclose the low beam light and the work light coupled such that the low beam light and the work light activate simultaneously.
Kawakami discloses in a working tractor that a headlight and a working light turned on at the same time when working at night for providing lighting of the work site and the way ahead for driving (See page to of translation under “Advantageous Effects”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have both the working light 43 or flood light and the distance light 44 simultaneously to detect obstacles and type of soil while driving at night.  
Regarding Claim 23, Stauffer discloses in Figure 3,  the lighting fixture of claim 21, wherein the low beam light 44 is located horizontally adjacent to the work light 43.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (U.S. Patent No. 5,913,566) and Kawakami (JP 2004161270A) as applied to Claim 21 and further in view of Leonard (U.S. Patent No. 7,717,495). 
Stauffer does not explicitly disclose the low beam light provides illumination to first a location between a first position disposed a first distance beyond the light fixture and a second position disposed a second distance beyond the light fixture, the second distance being greater than the first distance, and wherein the work light provides illumination at a second location between an end of the light fixture and the first position.
Leonard discloses a working vehicle in Figure 1 comprising a headlamp that has a low beam and a high beam lamp that inherently emits light at a longer distance than the low beam lamp for illuminating an area at a further distance for providing precautionary distance illumination. 
.



Allowable Subject Matter
Claims 6-7, 13-15, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roeber (U.S. PG Publication No.  20210129747) discloses an industrial vehicle cab lighting system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875